I should like to congratulate
warmly Mr. Razali on his election to the high office of
President of the General Assembly. I am confident that
under his wise and able guidance our deliberations will be
most successful. I should also like to thank His Excellency
Mr. Do Amaral for his most valuable contribution to the
work of the previous session of the General Assembly.
We have just left behind 50 years in the life of this
universal Organization, which was founded with the ideal
of serving and guiding humankind in its common quest to
make the world a better place to live. The commemoration
last year of the fiftieth anniversary of the United Nations
marked an important milestone in our journey. Yet we find
that our common pursuit of a new and more promising
order of international relations is far from its goal. The new
expectations and hopes that the end of the cold-war era
instilled in us all have, unfortunately, been short-lived.
Indeed, such dark forces as extreme ethnic nationalism,
aggression, hegemonistic tendencies, intolerance, racism,
xenophobia and terrorism have been unleashed to wreak
havoc on a global scale. At the same time, economic, social
and environmental problems, as well as risks in the military
security realm, have assumed global proportions.
No country can claim to be immune from any of the
problems we are facing today, which need common
solutions. In fact, there is an emerging consensus that more
than ever, our common problems require global solutions,
which must be formulated in a spirit of solidarity and
cooperation. This spirit can find concrete expression only
within this Organization, which continues to be the only
global forum for collective cooperation and effective
international action. Therefore, it is our duty to generations
to come to refashion this institution so as to further
strengthen it and equip it with the means to meet the
challenge of the new era that begins with the twenty-first
century.
As we embark on the second half-century of our
Organization, it is high time that the international
community reassess the ways and means by which it can
give a new impetus to the efforts aimed at building a better
and more secure future for all humankind. Substantial work
to this end has already been carried out within the United
Nations system. In particular, the series of major
conferences on basic issues of common concern laid the
groundwork for future action. The chain of these
conferences, which began with the 1990 World Summit
for Children and ended with the Conference on Human
Settlements in Istanbul this past June, has covered
virtually every aspect of human interest. The declarations
and programmes of action they adopted will serve as our
road map in our efforts to achieve their final objectives.
It was a distinct privilege for Turkey to host, in
Istanbul this year, the last major international conference
of the century, Habitat II. That conference played an
instrumental role in creating a greater awareness that
adequate shelter for all and sustainable human settlements
in a rapidly urbanizing and globalizing world are the
common challenges before us. The Istanbul Declaration
and the Habitat Agenda will be our guiding instruments
to meet these challenges. We attach great importance to
the follow-up of that successful conference.
Although criticized at times for its limitations, the
United Nations has nevertheless played a crucial role in
the search for global solutions to the problems
encountered in every field of human endeavour. Yet the
challenges that it will face in the twenty-first century will
probably be far greater and more formidable than ever
before, and the United Nations, therefore, has to promptly
adapt to changing times. For this reason, we support the
ongoing reform process within the United Nations. In this
respect, streamlining, rationalizing, revitalizing and
restructuring the United Nations system and its work are
the widely accepted components needed to bring about a
more effective, responsive, representative, democratic and
accountable world Organization. These modifications,
which are currently under intense consideration at various
levels, will, to a large extent, determine the effectiveness
of the United Nations in the years to come.
Since January 1994, the Open-ended Working Group
on the Question of Equitable Representation on and
Increase in the Membership of the Security Council and
other matters has been formulating a set of guidelines for
the ongoing reform process. The general issue before us
here is the enhancement of the representative character of
the Security Council and the democratization of its
method of work. Strongly in favour of a comprehensive
reform, Turkey last year formally introduced a proposal
for the enlargement of the Security Council. As the
representative character of the Council has, despite minor
adjustments, eroded steadily, we believe that a Council
4
General Assembly 15th plenary meeting
Fifty-first session 30 September 1996
with at least 25 members would be more representative and
thus more effective. We hold the view that the Council
should be enlarged by 10 additional non-permanent
members and that the proposed new additional seats should
rotate among a predetermined list of about 30 to 40
countries. These countries should be selected within the
geographical groups according to a set of objective criteria
that can be modified, of course, in time. The list would
consequently be flexible and updated after a certain period
of time to conform to arising new conditions.
As regards to its working methods and procedures, the
Council has already taken some important steps. There is,
however, a widespread belief that these steps fall short of
the legitimate expectations of the great majority of the
Member States. Hence, more work needs to be done in this
sphere, especially on questions on which important
differences still exist.
On the other hand, the Open-ended High-level
Working Group on the Strengthening of the United Nations
System is in the process of formulating recommendations
for reform, with the General Assembly and the Secretariat
as its main areas of interest. Turkey favours the
continuation of the mandate of the Working Group to
enable it to complete its work.
The challenges and risks we face in the military
security field call for measures that are broad in scope and
application. This feature alone underscores the unique
mandate and authority of the United Nations to address
these challenges in their global dimensions. Arms control
and disarmament — focusing distinctly and with a sense of
urgency on measures and regimes destined to curb the
alarming trends in the proliferation of weapons of mass
destruction and in the technologies for their means of
delivery — must remain high on our agenda.
Turkey, as a Member State of the Conference on
Disarmament, is pleased to have joined the overwhelming
majority of nations in the efforts to conclude and adopt the
Comprehensive Nuclear-Test-Ban Treaty. The Treaty,
which I signed on 24 September, constitutes an
indispensable step towards the eventual goal of a world free
of nuclear weapons.
Accumulation of conventional weapons beyond
legitimate defense needs is inherently destabilizing.
Devising responsible policies to be globally adhered to in
arms transfers, with due regard to the impact of such
transfers on regional and international stability, is not a
lesser priority. We must ensure that the United Nations
Register of Conventional Arms becomes a more effective
tool for monitoring and for transparency in transfers. On
a parallel track, the international community must
vigorously pursue a more concerted effort to eradicate
illicit arms trafficking, not solely as an arms and export-
control measure, but more importantly as a key
component in the international fight against terrorism.
One of the most daunting tasks before the United
Nations is to foster greater international solidarity and
concerted action against terrorism. We should not shy
away from the responsibility to meet this challenge head-
on, because terrorism not only poses a threat to
international peace and stability, but also violates the most
fundamental human right of all: the very right to live.
International cooperation is imperative if we choose to
live free of fear. The United Nations has to play a central
role in this respect. General Assembly resolutions on
human rights and terrorism and a Declaration on
Measures to Eliminate International Terrorism are
significant milestones, paving the way for effective
international cooperation to eradicate this common enemy.
In combating terrorism, we should not lose sight of the
fact that what is equally important is to fight against, and
not to condone, the countries that are behind it.
Transnational organized crime, with its connections to
drug trafficking and terrorist organizations, also poses a
serious threat to the stability of our societies. We will
continue to vigorously support international cooperation
to combat this evil.
In 1995, we also celebrated the United Nations Year
for Tolerance. A culture of tolerance — which is vital for
consolidating democracy and preventing ethnic conflicts,
racist tendencies and xenophobia — has been promoted
through various international and regional activities under
the umbrella of the United Nations Educational, Scientific
and Cultural Organization (UNESCO). Current
developments unmistakably demonstrate how crucial it is
to keep this precious concept alive within society and in
bilateral, regional and international relations. We attach
great importance to the follow-up of the Year and will
present a draft resolution under the relevant agenda item
of the General Assembly.
Located on the fault line of several regions fraught
with conflicts and instability, Turkey naturally is seriously
concerned by developments on its periphery that threaten
regional and international peace and security. We have
been playing a crucial role in the efforts to find lasting
and just solutions to the current problems. We are also
actively taking part in various United Nations initiatives,
5
General Assembly 15th plenary meeting
Fifty-first session 30 September 1996
including peacekeeping operations and preventive
diplomacy activities.
Turning to one of the questions that is high on our
agenda, our fundamental policy towards Iraq continues to
be our commitment to the territorial integrity, sovereignty
and independence of that country. The full compliance by
Iraq with all of its obligations under international law and
relevant Security Council resolutions remains vital for the
return to normalcy in the region. Our main objective here
is the restoration of peace, stability and security on our
borders, as well as in the region as a whole. We are closely
following the recent developments in northern Iraq, which
may further aggravate the already delicate situation in the
region. To bring durable calm to the area, all segments of
the local population — Kurds, Turkomans in particular,
since they have not been mentioned up to this point to the
extent that they deserve; Arabs; Assyrians; and others —
should fully participate in any local administrative
arrangement, and their rights should be guaranteed.
Northern Iraq should not be permitted to serve as an area
that poses a threat to the security of the neighbouring
countries. Turkey will not tolerate terrorist elements using
northern Iraq to stage terrorist acts against its territory. We
are determined to take all necessary measures to protect our
legitimate security interests and to deny terrorist elements
the possibility of launching terrorist operations against our
population from northern Iraq.
We have fulfilled our responsibilities emanating from
the sanctions regime against Iraq, despite the extreme
economic burden this has entailed for our country. More
than six years after the sanctions’ inception, Turkey is now
at the forefront of the countries that have been directly and
most adversely affected by the sanctions regime. In fact, the
heavy toll we have been required to pay has long exceeded
our ability to sustain the financial strain on our economy,
nor can we pay it any longer. Security Council resolution
986 (1995), when implemented, will alleviate the suffering
of the Iraqi people while also bringing limited relief for
Turkey. However, this relief can in no way be
commensurate with our losses. Consequently, we have
applied to the United Nations Sanctions Committee with a
view to obtaining further appropriate compensation within
the framework of the sanctions regime. In this context, I
wish to reiterate that we attach great importance to the
implementation of Security Council resolution 986 (1995)
as soon as possible.
In the wider context of the Middle East, we are
concerned about what we hope will be only a temporary
impasse in the Middle East peace process. As a devoted
supporter of the peace process, which we regard as the
only viable alternative for the region, we desire to see it
pick up its momentum. This indisputably requires the
parties to live up to their commitments.
As we underlined in our statement before the
Security Council on 27 September, any action that may
adversely affect the peace process should be avoided. The
Israeli decision to open an entrance to a tunnel in the
vicinity of the Mosque and the chain of reactions it
provoked are of that nature. We are deeply saddened by
the high number of casualties. We call on both sides to
exercise utmost restraint and to prevent further violence.
We urge the Israeli Government to review its decision
and to refrain from any action that can be construed as
provocation and from resorting to the use of force. We
welcome Security Council resolution 1073 (1996). We
expect President Arafat and Prime Minister Netanyahu to
meet immediately to find a way out of this crisis.
One of the main obstacles blocking the path to a
comprehensive peace in the Middle East continues to be
terrorism. It must be eliminated if the quest for a lasting
peace and stability is to prevail. We advocate and stand
ready to take part in enhanced cooperation on the
bilateral, regional and international levels. Similarly, we
expect all countries to do their share to this very end. It
is with this understanding that we participated in the
summit of Sharm el-Sheikh, convened to demonstrate the
resolve of the international community to fight against
terrorism on a united front. The eventual success of the
peace process will also hinge on our collective ability to
promote mutually beneficial economic cooperation and
interdependence among the countries of the Middle East.
As a Balkan country, we firmly believe that peace,
justice and legitimacy in the Balkans remain vital for
international peace and stability. We hold the view that
any cooperative scheme in the Balkans should include all
and exclude none. We were profoundly distressed for a
long time that, during the disintegration of the former
Yugoslavia, lack of resolute international intervention at
the very outset of the aggression and war led to
bloodshed and atrocities unparalleled in recent history.
The developments that took place prior to the Dayton
peace Agreement proved once again that turning a blind
eye to aggression only further aggravates crisis situations,
causing untold human suffering and making it all the
more difficult to find solutions.
We are actively participating in the implementation
of both the military and civilian aspects of the Dayton
6
General Assembly 15th plenary meeting
Fifty-first session 30 September 1996
peace Agreement, and in the international efforts to
reconstruct and rehabilitate Bosnia and Herzegovina. We
are also conducting, together with the United States, a joint
programme to train and equip the army of the Federation of
Bosnia and Herzegovina in order to provide the Federation
with the means to preserve its territorial integrity and to
ensure military parity.
We welcome the recently held elections in Bosnia and
Herzegovina. We consider the realization of these elections,
despite existing hardships, an important development for
Bosnia and Herzegovina’s future. We hope that this
development will lead to the creation of a positive political
climate conducive to the attainment of lasting peace and
stability and to the establishment of the constitutional,
legislative, administrative and security structures of Bosnia
and Herzegovina. We urge the international community to
remain committed to the cause of Bosnia and Herzegovina;
to remain vigilant as regards any ill intention against the
independence and territorial integrity of that country; to
ensure the return of refugees and displaced persons to their
homes; to seek the arrest and extradition to The Hague of
indicted war criminals; to prevent any negative outside
interference that could potentially impede the process of
peaceful and democratic reintegration; and to make
available the assistance pledged for the reconstruction and
rehabilitation of Bosnia.
Turkey enjoys good-neighbourly relations with the
Balkan countries. However, a number of issues between
Turkey and Greece, mostly related to the Aegean, remain
unresolved. We have always advocated that disputes should
be settled by peaceful means and through dialogue and
constructive negotiations. Consequently, we have made
several appeals to Greece to seek an overall solution to all
the existing issues that stand between us. However, this
does not mean that we would accept any fait accompli. We
still expect Greece to give these appeals the full
consideration and positive response they deserve. We would
like to hope that the new Greek Government, emerging
from the recent elections, will adopt a more forthcoming
stance in this regard. Unfortunately, the recent statement of
the Greek Minister for Foreign Affairs, from this very
rostrum on 27 September, does not bode well. Distortion
and misrepresentation of the established facts, as well as
unfounded and unjustified allegations, will not serve the
creation of the climate of confidence and friendship we
wish to see in our bilateral relations.
In Cyprus, in the period that has elapsed since the last
session of the General Assembly, regrettably no noticeable
developments have taken place towards a comprehensive
settlement. It has not been possible to resume the direct
talks between the two sides under the mission of good
offices of the United Nations Secretary-General, due to
the negative stance of the Greek Cypriots. The Greek
Cypriot side continues not to acknowledge that, in the
past, the United Nations negotiating process and direct
dialogue between the Turkish Cypriot and Greek Cypriot
leaders not only served to establish the key parameters of
a final settlement — which are already on the table —
but also played an important role in defusing tensions
between the two communities. It is all too evident that
attempts to derail the United Nations negotiating process
can only further complicate the already difficult road to
a just solution.
The recent regrettable events in and around the
buffer zone and, especially the slaying of a Turkish
Cypriot soldier, have proven once again what the lack of
dialogue as well as inflammatory rhetoric and provocation
can lead to. I hope that the Greek Cypriot side will not
fail this time to draw the necessary conclusions. It is
evident that the need to reduce tensions and build up
confidence on the island makes the resumption of the
direct talks, without any precondition, all the more urgent.
The Turkish Cypriot side has already made public its
readiness to this end. Turkey is committed to supporting
the renewed efforts of the United Nations and expects the
same constructive approach from Greece and the Greek
Cypriot side.
Peace and legitimacy are yet to be restored in
another area of conflagration: the Caucasus. Indeed, this
region continues to be wracked by various conflicts, that
cause immense human anguish and threaten peace,
security and stability. Turkey has close bonds with the
countries of the region and attaches utmost importance to
the preservation of regional peace and stability. The
ongoing occupation of more than one fifth of the territory
of Azerbaijan by Armenian forces continues to be a
source of grave concern for Turkey. More than one
million Azeris are still displaced in their own country and
living in unacceptable conditions.
They should not be permitted to endure another
bitter winter in such conditions. Turkey has been striving
to help bring about a peaceful and just settlement of the
dispute between Azerbaijan and Armenia. We will
continue to contribute to the efforts of the Minsk Group
of the Organization for Security and Cooperation in
Europe with a view to establishing peace, security and
stability in the region. We earnestly believe that all
countries in the region have much to gain from the
7
General Assembly 15th plenary meeting
Fifty-first session 30 September 1996
restoration of peace and legitimacy in the Caucasus. The
attainment of a just peace will pave the way for a climate
of cooperation to serve the common prosperity of all the
countries of the region.
The conflict in Abkhazia, Georgia, also continues to
be a source of distress. We attach the utmost importance to
the preservation of the territorial integrity, sovereignty and
unity of Georgia and firmly believe that the international
community should deploy all efforts to bring about a just
solution to the conflict on that basis. To this end, we fully
support the United Nations-sponsored peace talks between
the parties and stand ready to contribute to those efforts.
One of the important aspects of the economic
development of the Caucasus and Central Asia is the
exportation of their natural resources, for which Turkey is
in a position to provide easy access to world markets. I can
mention here Turkey’s proposed Baku-Ceyhan oil-pipeline
project and natural-gas pipeline projects, which will serve
the common interests and welfare of the entire region.
Afghanistan is yet another conflict area where the
international community has been unable to help bring
about a just and lasting solution. Our close ties with that
country are deeply rooted in history and we are troubled by
the tragic consequences of the ongoing conflict. We are all
too aware of the possibility of a spillover effect of the
conflict in the region. We believe that this terrible conflict
may be brought to an end and peace restored through direct
negotiations between the fighting groups and the formation
of a broad-based Government with the participation of all
parties. Turkey is anxious to see, as soon as possible, the
signing of a ceasefire agreement and the beginning of peace
negotiations under the auspices of the United Nations. We
will be pleased to host a meeting for such negotiations and
will continue to support fully the efforts of the United
Nations Special Mission to mediate a settlement respecting
the territorial integrity, sovereignty and unity of
Afghanistan.
As an extension of its geography and against the
backdrop of its history, Turkey finds itself at the
multidirectional crossroads of several continents and
different cultures. It acts as an important bridge between
East and West, combining the values of the East with the
ideals and institutions of the West in a unique synthesis.
Strong historical, cultural and fraternal ties exist between
Turkey and the countries of the Balkans, the Caucasus,
Central Asia and the Middle East. We spare no effort in
contributing to the resolution of conflicts and preventing
new ones from erupting, strengthening regional and
international cooperation and promoting tolerance and
dialogue. This is the very core and essence of the basic
principles that define our foreign policy. We shall
continue to place our assets at the disposal and service of
regional and global peace, stability and prosperity.
In this context, I wish to underline the eminent role
played by Turkey in such regional cooperation schemes
as the Black Sea Economic Cooperation and the
Economic Cooperation Organization, as well as its active
participation in cooperation in the Mediterranean basin.
In conclusion, I wish to reiterate our sincere desire
to see the fifty-first session of the General Assembly
become an important milestone on the road to the third
millennium. We have to gather our strength, pool our
resources and ignite our imagination to build, collectively,
a better world. National interests and objectives will
surely remain at the core of our policies. However, on the
eve of a new millennium, the time has certainly come to
take a broader view and to replace rivalry with
cooperation, intolerance with tolerance and confrontation
with dialogue and conciliation. We should at all costs
avoid faits accomplis and double standards in
international relations. A revitalized and reinvigorated
United Nations entering its second half-century can make
a significant contribution to assisting us all to attain our
highest goals and aspirations. Let us not forget, however,
that the task of shaping a better future is entirely in our
hands, for we are the United Nations.